[Cite as State v. Dines, 2014-Ohio-3143.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100647




                                       STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                            NOAH DINES

                                                             DEFENDANT-APPELLANT




                                JUDGMENT:
                      REVERSED IN PART AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-06-479797-A

        BEFORE:          Jones, P.J., S. Gallagher, J., and Rocco, J.

        RELEASED AND JOURNALIZED: July 17, 2014
ATTORNEY FOR APPELLANT

Timothy F. Sweeney
The 820 Building
Suite 430
820 West Superior Avenue
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Daniel T. Van
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., P.J.:
       {¶1} Defendant-appellant, Noah Dines, appeals the imposition of postrelease

control on three rape convictions.     The state concedes Dines’s argument in part.     After

review, the imposition of postrelease control is affirmed in part and reversed in part, and

this case is remanded for proceedings consistent with this opinion.

                                    I. Procedural History

       {¶2} In 2006, Dines was charged with 3 counts of rape, 23 counts of kidnapping,

and 20 counts of gross sexual imposition involving two relatives who were under 10 years

of age at the time of the crimes.

       {¶3} After the first day of trial, the parties informed the court that they had come to

a plea agreement in which Dines agreed to plead guilty to 3 counts of rape and agreed to a

recommended sentence of 18 years in prison. The remaining 43 counts would be nolled

as part of the plea deal.

       {¶4} The trial court sentenced Dines to six years on each count, to run

consecutively, and imposed a mandatory five-year period of postrelease control.

       {¶5} In 2007, Dines filed a pro se notice of appeal but this court dismissed the

appeal for failure to file a timely notice of appeal.

       {¶6} In March 2013, Dines filed pro se motions to withdraw his guilty plea and for

issuance of a final appealable order and vacation of his sentence.     The state opposed the

motions in part, but conceded that the trial court’s sentencing journal entry did not include

required information regarding the consequences of a violation of postrelease control.

The state recommended the trial court conduct a limited resentencing on the issue of
postrelease control.

           {¶7} The trial court denied Dines’s motion to withdraw his guilty plea, but found

that its original sentencing entry did not include information regarding the consequences

of violating postrelease control and, therefore, granted his motion only for the purpose of

“holding a limited resentencing for imposing post-release control pursuant to State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238.”1

           {¶8} In November 2013, the trial court held the hearing at which it informed Dines

that he was subject to a mandatory five years of postrelease control on each count of rape

and advised him of the consequences of violating his postrelease control.          The court

issued a journal entry the same day, which stated, in pertinent part:      “Defendant advised

of post release control for 5 years mandatory on each count 3, 4 & 46.        Appellate rights

explained * * * .”

           {¶9} Dines filed a timely notice of appeal and raises the following assignments of

error for our review:

           [I.] The Trial Court Erred as a Matter of Law in the Resentencing
           Proceeding By Not Complying with Requirements of R.C. 2929.191, and
           Not Issuing and Recording a Correction to the 2007 Judgment of
           Conviction.

           [II.]   The Trial Court Did Not Have Authority to Impose Post-Release

           Control on the One Rape Offense for which Dines has Already Served His

           Six-Year Sentence.

                                       II. Law and Analysis


1
    State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332.
       {¶10} In the first assignment of error, Dines argues that the trial court erred in

resentencing him in accordance with R.C. 2929.191 by failing to: (1)               include a

statement that he would be supervised under R.C. 2967.28 after he leaves prison as

required by R.C. 2929.191(A)(1); (2) place “upon the journal of the court an entry nunc

pro tunc to record the correction to the judgment of conviction,” as required by R.C.

2929.191(A)(2); and (3) properly advise him in the November 2013 sentencing journal

entry of the consequences of postrelease control.

       {¶11} R.C. 2929.191 sets forth the procedures for correction to judgment of

conviction concerning postrelease control.     R.C. 2929.191(A)(1) and (A)(2) set forth the

procedures for sentences imposed before July 11, 2006.            Dines was sentenced on

January 7, 2007. Therefore, R.C. 2929.191(A)(1) and (A)(2) do not apply to Dines and

the trial court did not err in not following those procedures.2

       {¶12} As to Dines’s contention that the trial court did not properly advise him in

the November 2013 sentencing journal entry of the consequences of postrelease control,

the state concedes this argument.      “A trial court must provide statutorily compliant

notification to a defendant regarding postrelease control at the time of sentencing,

including notifying the defendant of the details of the postrelease control and the

consequences of violating postrelease control.” State v. Qualls, 131 Ohio St.3d 499,

2012-Ohio-1111, 967 N.E.2d 718, ¶ 18. This includes incorporating the postrelease

notification into the sentencing entry. Id.


R.C. 2929.191(C) sets forth the procedures for correction to judgment of conviction concerning
2



postrelease control for sentences imposed on or after July 11, 2006.
If the trial court properly notifies the defendant about postrelease control at the sentencing

hearing and then inadvertently omits that notice from the sentencing entry, the omission

can be corrected with a nunc pro tunc entry, and the defendant is not entitled to a new

sentencing hearing. Id. at ¶ 30.

       {¶13} In State v. Williamson, 8th Dist. Cuyahoga No. 99473, 2013-Ohio-3733, this

court stated that where a defendant fails to demonstrate a deficiency of postrelease control

notification at the sentencing hearing, but can show that the judgment entry failed to

include a full notification, the defendant is entitled to a nunc pro tunc entry to correct any

omission. Id. at ¶ 18.

       {¶14} In light of the above, the case is remanded for the trial court to issue a nunc

pro tunc entry to reflect that Dines was advised of the consequences for violating

postrelease control and that an additional prison term of up to one-half of his prison

sentence could be imposed if Dines violates the terms and conditions of his postrelease

control.    See State v. Williams, 8th Dist. Cuyahoga No. 96323, 2013-Ohio-3267, ¶ 16.

       {¶15} The first assignment of error is sustained in part.

       {¶16} In the second assignment of error, Dines argues that the trial court erred in

imposing postrelease control on the one count of rape for which he has already served his

sentence.    The state concedes this assignment of error.

       {¶17} Dines was sentenced in January 2007 to six years of imprisonment on each

of three rape offenses, to be served consecutively.     At the time the trial court held the

November 2013 hearing to impose postrelease control, Dines had completed his sentence

for one of the rape convictions.
       {¶18} In State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, 1 N.E.3d 382, ¶

19, the Ohio Supreme Court held that a trial court cannot add a term of postrelease

control as a sanction for a particular offense after the defendant has already served the

prison term for that offense, even if the defendant remains in prison for other offenses.

       {¶19} The parties in this case agree that the remedy is to remand the case with

instructions to vacate the imposition of postrelease control for the sentence Dines has

already served.    Thus, the case is remanded with instructions to the trial court to

determine which rape conviction has already been served and to vacate the imposition of

postrelease control only as to that conviction.

       {¶20} The second assignment of error is sustained.

                                III. Remand Instructions

       {¶21} This matter is remanded for the trial court to (1) vacate postrelease control

on one count of rape and (2) issue a nunc pro tunc entry to reflect that Dines was advised

of the consequences for violating postrelease control on the two remaining rape

convictions and that an additional prison term of up to one-half of his prison sentence

could be imposed if he violates the terms and conditions of his postrelease control.

       {¶22} Judgment reversed in part.     Case remanded.

       It is ordered that appellant and appellee split the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KENNETH A. ROCCO, J., CONCUR